Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 3/14/2019 has been considered by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. “said”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: in line 9, “…said object can be build” should read “…said object can be built.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tilting device” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “tilting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 5, claim 5 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by virtue of their dependence on the rejected claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bauer et al. (US2007037509A1), hereinafter Bauer.
Regarding claim 1, Bauer teaches (Fig. 1) an apparatus for producing an object by additive manufacturing comprising a process chamber (11) for receiving on a build surface of a build plate (28) a bath of powdered material (17) which can be solidified; a support (19) for positioning said build plate in relation to a surface level of said bath of powdered material in said process chamber ([0031]-[0032]); a 
Regarding claim 2, Bauer further teaches (Fig. 1) that the homing device (42) comprises a layering device (37) for providing a layer of powdered material (17) on said bath of powdered material on said build surface of said build plate (28) to substantially maintain said surface level ([0032]-[0033], [0035]).
Regarding claim 5, Bauer further teaches (Fig. 1) a method of producing an object by means of additive manufacturing on a build surface of a build plate (28), using an apparatus as described above, the method comprises the steps of: receiving said build surface of said build plate in said process chamber (11); receiving in said process chamber said bath of powdered material (17) which can be solidified on said build surface to said surface level ([0031]-[0032]); moving said build surface to said home position (56) while changing a height of said bath of powdered material above said build surface 
Regarding claim 6, Bauer further teaches (Fig. 1) that during said step of moving said build surface (28), said layering device (37) provides a layer of powdered material (17) to said bath of powdered material on said build surface of said build plate to substantially maintain said surface level of said bath of powdered material in said process chamber ([0032]-[0033], [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Bibas (WO2015077195A2).
Regarding claim 3, Bauer teaches all of the elements of the current invention as described above and further teaches (Fig. 5a-c) that the home position (56) comprises a substantially flat reference plane 
Bibas teaches (Fig. 3b) a 3D printing apparatus comprising a tilting device (301A-C) for tilting the build surface (110) ([00121]). Bibas teaches a tilting device for tilting the build surface as in enables the user to achieve any desirable configuration or placement for the build surface ([00121] lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to include the teachings of Bibas to include that the home position comprises a substantially flat reference plane, wherein said homing device comprises a tilting device for tilting said build surface to a position wherein said build surface is substantially parallel to said substantially flat reference plane in dependence of said detected build surface of said build plate and/or in dependence of said detected surface of said bath of powdered material on said build surface. Doing so would enable the user to achieve any desirable configuration or placement for the build surface.
Regarding claim 4, Bauer teaches all of the elements of the current invention as described above except that the detection device comprises a camera for detection of the build surface.
Bibas further teaches (Fig. 2) a 3D printing apparatus (100) comprising a sensor device (204) employing a photo detection method ([00113]). Bibas teaches a photo detection device to determine a desired orientation of the working surface of the 3D printing apparatus upon which the 3D object is formed, for example an orientation of the working surface relative to at least one component of the 3D printing apparatus ([00113], [00117] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to include the teachings of Bibas to include that the 
Regarding claim 7, Bauer teaches all of the elements of the current invention as described above except that during the step of moving the build surface, said build surface is tilted to a position wherein said build surface is substantially parallel to said substantially flat reference plane in dependence of said detected build surface of said build plate and/or in dependence of said detected surface of said bath of powdered material on said build surface.
Bibas teaches (Fig. 3b) a 3D printing apparatus comprising a tilting device (301A-C) for tilting the build surface (110) ([00121]). Bibas teaches a tilting device for tilting the build surface as in enables the user to achieve any desirable configuration or placement for the build surface ([00121] lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer to include the teachings of Bibas to include that during the step of moving the build surface, said build surface is tilted to a position wherein said build surface is substantially parallel to said substantially flat reference plane in dependence of said detected build surface of said build plate and/or in dependence of said detected surface of said bath of powdered material on said build surface. Doing so enables the user to achieve the desirable configuration or placement for the build surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 8th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761